      Case 2:19-bk-20332-BB      Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05          Desc
                                  Main Document    Page 1 of 18


 11   RON BENDER (SBN 143364)
      LINDSEY L. SMITH (SBN 265401)
 22   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Blvd., Suite 1700
 33   Los Angeles, California 90067
      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 44   Email: rb@lnbyb.com, lls@lnbyb.com
 55   Attorneys for Chapter 11 Debtor and Debtor in Possession
 66                          UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 77                                LOS ANGELES DIVISION
 88

 99
      In re:                                            Case No.: 2:19-bk-20332-BB
10
10                                                      Chapter 11 Case
      WEST COAST DISTRIBUTION, INC.,
11
11                                                      DECLARATION      OF   ANDREW   DE
                    Debtor and Debtor in Possession.    CAMARA IN SUPPORT OF DEBTOR’S
12
12                                                      MOTION     FOR    AN   ORDER:  (1)
                                                        APPROVING SALE OF SUBSTANTIALLY
13
13                                                      ALL OF THE DEBTOR’S ASSETS FREE
                                                        AND CLEAR OF ALL ENCUMBRANCES;
14
14                                                      (2) APPROVING OF THE DEBTOR’S
                                                        ASSUMPTION AND ASSIGNMENT OF
15
15                                                      UNEXPIRED LEASES AND EXECUTORY
                                                        CONTRACTS AND DETERMINING CURE
16
16                                                      AMOUNTS AND APPROVING OF THE
                                                        DEBTOR’S REJECTION OF THOSE
17
17                                                      UNEXPIRED LEASES AND EXECUTORY
18                                                      CONTRACTS       WHICH   ARE   NOT
18
                                                        ASSUMED AND ASSIGNED; (3) WAIVING
19
19                                                      THE 14-DAY STAY PERIODS SET FORTH
                                                        IN BANKRUPTCY RULES 6004(h) AND
20
20                                                      6006(d); AND (4) GRANTING RELATED
                                                        RELIEF
21
21
                                                        Hearing Date, Time and Location:
22
22                                                      Date: November 20, 2019
                                                        Time: 11:00 a.m.
23
23                                                      Place: Courtroom 1539
24
24                                                             255 E. Temple Street
                                                               Los Angeles, CA 90012
25
25
26
26
27
27
28
28


                                                    1
      Case 2:19-bk-20332-BB        Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                 Desc
                                    Main Document    Page 2 of 18


 11                          DECLARATION OF ANDREW DE CAMARA
 22          I, Andrew De Camara, hereby declare as follows:
 33
             1.      I am a Senior Managing Director of Sherwood Partners, Inc. (“Sherwood
 44
      Partners”).   I have approximately 25 years experience in strategic planning and financial
 55
      planning including corporate restructurings, mergers & acquisitions and financial forecasting. I
 66

 77   have been a professional at Sherwood Partners for approximately 18 years. I have extensive

 88   experience finding solutions for financially distressed companies and have been involved in

 99   various Chapter 11 filings as an advisor to debtors, secured creditors and unsecured creditor
10
10
      committees. Prior to joining Sherwood Partners, I worked in the licensing group at a major
11
11
      Hollywood studio where I was responsible for retail strategies both in the United States and
12
12
      internationally. I hold an M.B.A. from the University of Southern California. I also earned a
13
13
14    Bachelor of Arts degree from Georgetown University.
14
15
15           2.      Sherwood Partners is comprised of a total of approximately 22 professionals who

16
16    are based in one of Sherwood’s three offices (in New York City, in Santa Clara, California and
17
17    in Los Angeles, California) who specialize in assisting financially distressed companies in all
18
18
      facets of their business. Sherwood Partners has vast experience in serving as a sales agent for all
19
19
      types of distressed businesses, both in regards to assisting companies with selling their assets and
20
20
      in actually selling assets itself when Sherwood Partners serves as an assignee for the benefit of
21
21
22
22    creditors, which constitutes a substantial portion of Sherwood Partners practice. Sherwood

23
23    Partners has served as a sales agent in connection with other bankruptcy cases.

24
24           3.      Sherwood Partners has been retained by West Coast Distribution, Inc. (the
25
25    “Debtor”) to serve as the Debtor’s sales agent in connection with its pending chapter 11
26
26
      bankruptcy case.
27
27
28
28


                                                       2
      Case 2:19-bk-20332-BB        Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                Desc
                                    Main Document    Page 3 of 18


 11          4.      I have personal knowledge of the facts set forth below and, if called to testify, I
 22   would and could competently testify thereto.
 33
             5.      I understand that the Debtor commenced its pending chapter 11 bankruptcy case
 44
      on August 30, 2019 by filing a voluntary petition for relief under chapter 11 of the Bankruptcy
 55
      Code. Since the Petition Date, the Debtor has operated its business and managed its affairs as a
 66

 77   debtor in possession.

 88          6.      I make this Declaration in support of the Debtor’s motion for a sale of

 99   substantially all of its assets (excluding cash and avoidance causes of action). I am the principal
10
10
      at Sherwood Partners in charge of serving as the Debtor’s sales agent. Ryan Small of Sherwood
11
11
      Partners is the other professional at Sherwood Partners who is spending a substantial amount of
12
12
      time working with me on this matter.
13
13
14           7.      A number of months prior to the commencement of the Debtor’s chapter 11 case,
14
15
15    Sherwood Partners ran an active marketing process for a sale of the Debtor’s business. No buyer

16
16    came forward with a pre-petition purchase offer that could have been consummated despite the
17
17    fact that an extensive data room was created by Sherwood Partners and a number of potentially
18
18
      interested parties conducted due diligence. I am hopeful that now that a buyer has the ability to
19
19
      purchase the Debtor’s assets free and clear of the Debtor’s pre-petition date that one or more
20
20
      financially viable buyers will step forward and agree to participate in the Court scheduled
21
21
22
22    Auction.

23
23           8.      Sherwood Partners, working in concert with the Debtor’s management (primarily

24
24    Khalid Lemlih), has established a very robust data room comprised of what I believe is all of the
25
25    financial data that any prospective bidder for the Debtor’s assets would need to be able to review
26
26
      in order to determine whether to make a bid for the Debtor’s assets (and of course if any such
27
27
28
28


                                                      3
      Case 2:19-bk-20332-BB        Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                 Desc
                                    Main Document    Page 4 of 18


 11   prospective bidder requests any additional information, Sherwood Partners and the Debtor’s
 22   management would endeavor to provide such additional information).
 33
             9.      Sherwood Partners, working with the Debtor and from its own independent
 44
      research, identified a total of 64 target prospective buyers, not including insiders or creditors of
 55
      the Debtor, as a likely interested buyer group as they consist primarily of parties involved in the
 66

 77   same or similar industry as the Debtor. Sherwood is prepared to file the list of the 64 target

 88   prospective buyers with the Court under seal and would be prepared to share the list with any

 99   material creditors who sign a Non-Disclosure Agreement (“NDA”) to determine if they have any
10
10
      further potentially interested parties that should be added to list. Sherwood Partners provided
11
11
      each of these 64 prospective buyers with the following: (i) a Sale Memorandum in the form
12
12
      attached hereto as Exhibit “1”; (ii) an outreach email in the form attached hereto as Exhibit “2”;
13
13
14    (iii) the form of auction sale notice approved by the Court as part of the Sale Procedures Order;
14
15
15    and (iv) a standard form of NDA. In addition to the 64 target prospective buyers identified, we

16
16    subsequently identified two additional target prospective buyers to whom Sherwood Partners
17
17    delivered all of the foregoing. We also provided all of the foregoing sale documentation directly
18
18
      to counsel for Workforce and invited counsel to Workforce to provide us with any contact
19
19
      information for any other prospective buyers. We did the same thing with Workforce during the
20
20
      pre-petition marketing process.     During the pre-petition marketing process, Workforce did
21
21
22
22    identify one prospective buyer with whom we spent a considerable amount of time, but that

23
23    prospective buyer ultimately advised us that it was not interested in pursuing an acquisition of

24
24    the Debtor’s business. We did approach that same prospective buyer during this post-bankruptcy
25
25    sale process, and that same prospective buyer advised us that it was not interested in pursuing a
26
26
      purchase of the Debtor’s assets through this chapter 11 free and clear sale process. As of the
27
27
      date of this Declaration, neither Workforce nor its counsel has provided us with the identities of
28
28


                                                       4
      Case 2:19-bk-20332-BB         Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                 Desc
                                     Main Document    Page 5 of 18


 11   any other prospective buyers, and Workforce has not indicated any interested in participating in
 22   this asset sale process as a buyer.
 33
             10.      Any prospective buyer who signs an NDA and returns it to Sherwood Partners is
 44
      provided access to the data room.
 55
             11.     In addition to the foregoing, I understand that counsel for the Debtor has provided
 66

 77   every creditor of the Debtor with a copy of the form of auction sale notice that I understand was

 88   approved by the Court as part of the Sale Procedures Order.

 99          12.     As of the date of this Declaration, 4 of the target buyers have signed NDA’s and
10
10
      have been provided access to the data room and are in various stages of due diligence. A total of
11
11
      4 others from the target buyer list have advised us that they may interested in reviewing this
12
12
      possible transaction and signing an NDA but thus far have not. A total of 17 entities from the
13
13
14    target buyer list have affirmatively advised us that they are not interested in participating in this
14
15
15    sale process. Sherwood Partners is and will continue to actively follow through with all other

16
16    members of the target buyer list and any other party that contacts Sherwood Partners regarding
17
17    this sale process and any other leads that Sherwood Partners obtains from any other source.
18
18
             13.     During the pre-petition sale process, I had various communications with Jalal El
19
19
      Basri (“JEB”), whom I understand is the Debtor’s owner and principal but not involved in the
20
20
      day-to-day operations of the Debtor’s business, regarding a possible interest that he or an
21
21
22
22    affiliate may have in acquiring the Debtor’s business. For a number of reasons, it was not

23
23    possible to consummate any pre-petition sale. While Mr. Small and I have had extensive

24
24    discussion and communication with Khalid Lemlih and Gladys Francisco of the Debtor, both of
25
25    whom have been extremely helpful and responsive to us in connection with our sale efforts, I
26
26
      have not to my knowledge had any communications with JEB regarding whether he, directly or
27
27
      through an affiliate, intends to be participating in the Auction sale process.             It is my
28
28


                                                       5
      Case 2:19-bk-20332-BB         Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                 Desc
                                     Main Document    Page 6 of 18


 11   understanding that Richard Golubow was retained as bankruptcy counsel to represent a potential
 22   buyer during the pre-petition sale process that JEB was somehow involved with but, as indicated,
 33
      it was never possible to consummate any pre-petition sale of the Debtor’s business. I have
 44
      contacted Mr. Golubow to inquire as to whether JEB or any affiliate or any other entity that Mr.
 55
      Golubow represents intends to participate in the Auction sale process, and he has responded by
 66

 77   advising that they are analyzing the situation and have not made any decisions yet.

 88          14.     I have reviewed the Sale Procedures Order entered by the Court, and I am

 99   prepared to discuss with any prospective buyer the requirements for them to become a qualified
10
10
      bidder to participate in the Auction. I intend to do everything reasonably possible to assist any
11
11
      prospective bidder who is interested to become a qualified bidder to participate in the Auction.
12
12
             15.     While I am hopeful that one or more qualified bidders will agree to participate in
13
13
14    the Auction now that the opportunity exists to purchase the Debtor’s assets free and clear of the
14
15
15    Debtor’s debt, this is a very difficult business to sell – both because of the very small profit

16
16    margins and enormous amount of overhead that must be incurred and maintained in order to
17
17    operate the Debtor’s business – and because the business is entirely dependent upon being able
18
18
      to retain the Debtor’s current customer base and hopefully be able to add new customers.
19
19
             16.     I am confident that under the circumstances, the universe of prospective buyers is
20
20
      aware of this asset sale process and the opportunity to participate in the Auction. I am therefore
21
21
22
22    confident that the Auction sale process will result in the highest and best sale price being paid for

23
23    the Debtor’s assets. So that the Court has the data to compare the outcome of the Auction sale

24
24    process, Sherwood Partners is in the process of preparing a liquidation analysis that would
25
25    provide the Court with the opinion of Sherwood Partners of what the economic outcome of any
26
26
      liquidation of the Debtor’s business would be – both an immediate shut down and liquidation of
27
27
      the Debtor’s business and a controlled one that would occur over time. Sherwood Partners will
28
28


                                                       6
      Case 2:19-bk-20332-BB         Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05               Desc
                                     Main Document    Page 7 of 18


 11   cause the Debtor’s counsel to file that liquidation analysis with the Court as much before the date
 22   of the Auction as possible.
 33
             17.     Based upon my preliminary review, I believe that a going concern asset sale of
 44
      the Debtor’s assets if any buyer would pay a reasonably fair price for such assets would likely
 55
      yield a significantly higher recovery for the Debtor’s creditors than any liquidation of the
 66

 77   Debtor’s business given the enormity of the issues and expenses that would need to be incurred

 88   in shutting down and liquidating the Debtor’s business. While I understand that the Debtor’s

 99   economic performance over the past few years has not been good, that does not change the fact
10
10
      that the Debtor’s business operations are simply massive in terms of sheer volume of the
11
11
      Debtor’s business. As has been previously explained to the Court, the Debtor operates out of
12
12
      three enormous warehouse facilities that I understand comprise nearly 560,000 square feet. Any
13
13
14    shut down of the Debtor’s business would require the Debtor or the liquidator to work with the
14
15
15    Debtor’s customers to enable them to remove the massive amount of inventory they have located

16
16    at the Debtor’s warehouse locations and relocate that inventory to a competitor of the Debtor.
17
17    That would be a very substantial undertaking that would take a lot of time and resources, all of
18
18
      which would need to be taken into account in any liquidation analysis of the Debtor.
19
19
             18.      Pursuant to the Sale Procedures Order entered by the Court, the Auction is
20
20
      scheduled to be held on November 20, 2019, commencing at 11 a.m., in the Court. I will be
21
21
22
22    present at the Auction. The Court has set forth the various requirements that any bidder must

23
23    meet in order to participate in the Auction. The bid deadline established by the Court is

24
24    November 15, 2019 at 5 p.m. PST. After November 15, 2019 but prior to the Auction, I will
25
25    cause to be filed with the Court a supplement to this Declaration that will update the Court as to
26
26
      any and all qualified bids that were timely submitted.
27
27
28
28


                                                      7
     Case 2:19-bk-20332-BB        Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05               Desc
                                   Main Document    Page 8 of 18


1          I declare and verify under penalty of perjury that the foregoing is true and correct to the
2
     best of my knowledge.
 3
           Executed on this 30th day of October, 2019, at Los Angeles, California.

5
6
                                                ANDREW DE CAMARA, Declarant
7
 8
 9
10
11
12
13
14
15                           ••
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   8
Case 2:19-bk-20332-BB   Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05   Desc
                         Main Document    Page 9 of 18




                    EXHIBIT "1"
Case 2:19-bk-20332-BB             Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                              Desc
                                   Main Document    Page 10 of 18




                                      West Coast Distribution, Inc.

                                           SALE MEMORANDUM

Thank you for expressing interest in potentially acquiring the assets of West Coast Distribution,
Inc. (“WCD,” the “Company” or the “Debtor”) which filed for Chapter 11 bankruptcy protection
on August 30, 2019 with the United States Bankruptcy Court in the Central District of California,
Los Angeles Division, case no. 2:19‐bk‐20332‐BB. The Debtor concluded it was in the best
interest of the Debtor, its creditors and its shareholders to file for Chapter 11 bankruptcy to
provide the Debtor a forum to maximize the value of its assets.

This memorandum presents the Background & Introduction, Market Overview, Available
Assets, and Terms & Conditions of Sale of certain assets (“Assets”) that are proposed to be sold
to one or more parties on the terms described below through a Bankruptcy Court approved free
and clear asset sale pursuant to section 363(f) of the Bankruptcy Code.


       Disclaimer

       This Memorandum contains information regarding certain operations and the business of the
       Company, and the information contained herein has been assembled for the purpose of providing
       interested parties with general information to assist in their evaluation of a possible acquisition of
       certain assets of the Company. Nothing contained in this Memorandum is, or shall be relied upon
       as, a promise or representation as to the past, present or future performance of the Company or
       its product or as providing any assurances of any kind regarding the Company’s intellectual
       property or other assets. In furnishing this Memorandum, none of the Company or Sherwood
       Partners, Inc., undertakes any obligation to (and each expressly reserves the right not to) provide
       the recipient with access to any additional information of any kind with respect to the Company
       or any of its assets or operation.




COMPANY BACKGROUND & INTRODUCTION

WCD is a full service 3PL (Third Party Logistics) and Supply Chain Management Provider on the West
Coast. Industry specializations include apparel, retail, and lifestyle brands with services focused on
everything from Fulfilment Warehousing to complex Finishing & Value‐added solutions all located
throughout Southern California. From start to finish, WCD focuses on implementing logistics strategies
that save customers time and money while growing their brands.




1                    Confidential; Provided Solely for Recipients’ Use to Assess Opportunity
Case 2:19-bk-20332-BB             Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                   Desc
                                   Main Document    Page 11 of 18

WCD’s warehouse management system automates and streamlines operations performed within the
facilities complete with client accessible systems for real time updates. EDI (Electronic Data Interchange)
allows for order information to flow seamlessly, RF Bar‐coding automates and updates inventory
information in real time, and the custom E‐Portal allows clients to securely access this information
anytime. Combined with top notch security tools and procedures at most product fulfillment centers
makes WCD a comprehensive Supply Chain Solutions provider.



MARKET OVERVIEW

According to Grand View Research, Inc. the global Third Party Logistics (3PL) market size was estimated
at USD 672.38 billion dollars in 2015. Variation in transportation capabilities and increased shipping
demand have enabled service providers to enhance their supply chain activities. The third party logistics
market is expected to progress as service providers are moving towards the use of automated freight
payment and audit services to reduce costs. These providers are gaining competitive advantages by
reducing capital expenditure (CAPEX), mitigating risks, managing inventory, and focusing on the core
competencies of their business operations.




The emergence of Big Data and availability of industry‐specific logistics services are expected to be the
key driving factors boosting the industry growth. Lack of necessary internal control has resulted in the
increase in outsourcing of these services by the middle market companies (including wholesalers and
retailers) to overcome the logistic challenges.




2                    Confidential; Provided Solely for Recipients’ Use to Assess Opportunity
Case 2:19-bk-20332-BB               Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                             Desc
                                     Main Document    Page 12 of 18

SERVICES

WCD currently offers service options to encompass the Supply Chain needs of clients including
the following:

Fulfillment & Warehousing Services – Warehousing and fulfilment services are offered across
550,000 square feet of facilities. Services are offered as shared or dedicated solutions. Shared
Warehousing allows for maximum cost savings and scalability while Dedicated Warehousing
provides the advantage of a fully customized long‐term solution.

Finishing & Value‐Added Services – WCD offers one of the most comprehensive Finishing
Solutions Services Lists in the industry. Last minute / Urgent finishing projects are a specialty,
and WCD can take on any custom jobs with ease at the accuracy and speed required.



AVAILABLE ASSETS TO PURCHASE

        Domain Name
        Fixed Assets, Including Machinery & Equipment
        Accounts Receivable
        Inventory
        Proprietary Operating Manual
        Procedures
        Distribution Channel



TERMS AND CONDITIONS OF SALE

The Debtor has retained Sherwood Partners, Inc. (“Sherwood”) to serve as the Debtor’s sales agent to assist the
Debtor with the sale of the Assets. Sherwood will oversee the Debtor’s a s s e t sale process and facilitate and
coordinate diligence requests from prospective buyers. Any asset sale will be subject to the approval of the
Bankruptcy Court. A Bankruptcy Court approved template form of Asset Purchase Agreement (“APA”) for
prospective buyers to use will be provided upon request.

Due diligence will begin on Monday, October 21, 2019. The Debtor will provide access to its online due diligence
data room to interested parties following execution of a confidentiality and non-disclosure agreement (“NDA”),
which will be provided upon request. Each entity when executing the NDA shall be deemed to acknowledge and
represent that (i) any entity wishing to bid on the Assets must comply with the bidding procedures for the Assets
approved by the Bankruptcy Court in the Debtor’s Chapter 11 bankruptcy case; (ii) it has an opportunity to perform
due diligence on the Assets; (iii) it is not relying upon any written or oral statements, representations, or warranties
of WCD, Sherwood or their respective staffs, agents or attorneys; and (iv) all provided documents and reports have
been provided solely for the convenience of interested parties and neither the Debtor nor Sherwood (or their
respective staffs, agents or attorneys) makes any representations as to the accuracy or completeness of same. The
information contained in this Sale Memorandum has been provided by the Debtor. Neither the Debtor nor Sherwood
represent that any of the information contained in this Sale Memorandum is a statement of opinion or fact.
Interested parties are solely responsible for performing their own due diligence to determine the value and status of




3                      Confidential; Provided Solely for Recipients’ Use to Assess Opportunity
Case 2:19-bk-20332-BB                Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                               Desc
                                      Main Document    Page 13 of 18

the Assets through independent investigation by themselves and their legal and financial advisors. The Debtor and
its principals will be available to host web presentations by teleconference with management and other technical
resources that have been retained for this purpose.

At a hearing held on October 16, 2019, the Bankruptcy Court approved procedures pertaining to an auction sale of the
Assets (the “Auction”). The following is a summary of the terms of the Auction and Asset sale process:

    -    The Auction will be held at the Bankruptcy Court on November 20, 2019, commencing at 11 a.m. PST. The
         Bankruptcy Court is located at 255 East Temple Street, Los Angeles, California, Courtroom 1539.
    -    Only qualified bidders shall have the right to participate in the Auction.
    -    The Bankruptcy Court has approved a template Asset Purchase Agreement (“Template APA”), excluding
         schedules and exhibits, for prospective bidders to use. The Template APA will be provided upon request.
    -    In order to participate in the Auction, a prospective bidder must do each of the following:
         (i)       Deliver to counsel for the Debtor and to Sherwood by 5 p.m. PST on November 15, 2019, a black-
                   lined version of the Template APA showing any changes the prospective bidder desires to make,
                   including that each prospective bidder must include its proposed purchase price in the Template
                   APA (which will be subject to overbid rights at the Auction);
         (ii)      In addition to any debt that any prospective bidder desires to assume and any other form of
                   consideration any prospective bidder desires to offer, each prospective bidder must agree to pay
                   cash to the Debtor’s estate of at least $1.25 million except for bidders previously authorized by the
                   Bankruptcy Court to submit credit bids pursuant to section 363(k) of the Bankruptcy Code.
         (iii)     Provide to counsel for the Debtor with a cash deposit in the amount of $250,000 by 5 p.m. PST on
                   November 15, 2019 that counsel for the Debtor will hold in a segregated trust account and which
                   deposit will be non-refundable and forfeited to the Debtor’s bankruptcy estate in the event such
                   prospective bidder is deemed to be the winning bidder at the Auction and fails to close its purchase
                   within fifteen (15) business days following the date of entry of the Bankruptcy Court order
                   approving the sale.
         (iv)      It will be the responsibility of the winning bidder at the Auction to provide the evidence necessary
                   to enable the winning bidder to demonstrate adequate assurance of future performance under any of
                   the Debtor’s executory contracts and unexpired leases that the winning bidder desires to take an
                   assignment of, but obtaining such assignment may not be a condition to the winning bidder’s
                   forfeiture of its deposit if the winning bidder fails to close its purchase within fifteen (15) business
                   days following the date of entry of the Bankruptcy Court order approving the sale.
         (v)       Provide Sherwood by 5 p.m. PST on November 15, 2019 evidence to demonstrate that the
                   prospective bidder has available to it cash and/or committed financing that would enable the
                   prospective bidder to have the financial ability to consummate its purchase of the Assets if the
                   prospective bidder is determined by the Bankruptcy Court to be the highest and best bidder. Any
                   disagreement between Sherwood and the prospective bidder over the prospective bidder’s financial
                   qualification will be resolved by the Bankruptcy Court.
         (vi)      If more than one qualified bidder appears at the Auction, the bid of the highest bidder as submitted
                   in the bidder’s Template APA shall constitute the initial bid at the Auction. Sherwood, working in
                   concert with the Bankruptcy Court, will thereafter conduct the Auction. The bidding increments
                   will be $25,000 or higher figures which are wholly divisible by $25,000.

A copy of the sale procedures order can be obtained from Sherwood upon written request. All bids will be required
to conform to the procedures approved by the Bankruptcy Court. The Template APA will be provided to
prospective buyers in WORD format upon request. The asset sale will be an “AS IS”, “WHERE IS” sale with no
representations or warranties provided by the Debtor as to merchantability, fitness or use. The Debtor will request
that the Bankruptcy Court order that its sale of the Assets will be free and clear of all claims, liens, and interests
pursuant to Section 363(f) of the Bankruptcy Code.

THE FOREGOING IS INTENDED TO BE A SUMMARY OF THE BANKRUPTCY COURT APPROVED
TERMS OF CONDITIONS AND SALE. ORDER(S) OF THE BANKRUPTCY COURT AND PLEADINGS
FILED WITH THE BANKRUPTCY COURT SHALL CONTROL IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE TERMS OF SUCH COURT ORDERS(S)/PLEADINGS AND THIS OFFERING
MEMORANDUM.



4                       Confidential; Provided Solely for Recipients’ Use to Assess Opportunity
Case 2:19-bk-20332-BB               Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                         Desc
                                     Main Document    Page 14 of 18



We appreciate your sincere interest in WCD and this very exciting offering for the Assets of the company. We look
forward to working with you and your due diligence teams to provide enough material to make an informed
purchase or investment decision.

For more information, answers to your questions or to schedule a due diligence session, please contact:

Andrew De Camara | Sherwood Partners, Inc.
1801 Century Park East, Suite 1420 | Los Angeles, California 90067 | United States
Direct: +1 310 953 4711 | Facsimile: +1 310 943 1812 | Email: Ad@sherwoodpartners.com

Ryan Small | Sherwood Partners, Inc.
1801 Century Park East, Suite 1420 | Los Angeles, California 90067 | United States
Direct: +1 310 997 2336 | Facsimile: +1 310 997 2336 | Email: rsmall@sherwoodpartners.com

SAFE HARBOR STATEMENT

This offering contains forward-looking statements. These statements are made under the "safe harbor" provisions of
the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements can be identified by
words or phrases such as "will," "expects," "anticipates," "future," "intends," "plans," "believes," "estimates" and
similar statements. Among other things, the business outlook and statements provided herein contain forward-
looking statements. Statements that are not historical facts, including statements about WCD or Sherwood’s beliefs
and expectations are forward-looking statements. Forward-looking statements involve inherent risks and
uncertainties. A number of important factors could cause actual results to differ materially from those contained in
any forward- looking statement. Sherwood does not undertake any obligation to update any forward-looking
statement except as required under applicable law. This Confidential Information Statement is neither an offer to
issue or sell, nor the solicitation of offers to purchase, any securities.




5                      Confidential; Provided Solely for Recipients’ Use to Assess Opportunity
Case 2:19-bk-20332-BB   Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05   Desc
                         Main Document    Page 15 of 18




                    EXHIBIT "2"
           Case 2:19-bk-20332-BB                             Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                                                         Desc
                                                              Main Document    Page 16 of 18

5\DQ6PDOO

&F                             7UDYLV1XQOLVW
6XEMHFW                        2SSRUWXQLW\WRDFTXLUHWKHDVVHWVRI:HVW&RDVW'LVWULEXWLRQ,QF
$WWDFKPHQWV                    :HVW&RDVW'LVWULEXWLRQ6DOH0HPRUDQGXPSGI:HVW&RDVW'LVWULEXWLRQ1'$SGI




tĞĂƌĞĐŽŶƚĂĐƚŝŶŐǇŽƵƚŽĚĞƚĞƌŵŝŶĞǇŽƵƌŝŶƚĞƌĞƐƚŝŶĂĐƋƵŝƌŝŶŐƚŚĞĂƐƐĞƚƐŽĨtĞƐƚŽĂƐƚŝƐƚƌŝďƵƚŝŽŶ͕/ŶĐ͘;͞t͞ŽƌƚŚĞ
͞ĞďƚŽƌ͟Ϳ͕ĂĨƵůůƐĞƌǀŝĐĞϯW>;dŚŝƌĚWĂƌƚǇ>ŽŐŝƐƚŝĐƐͿĂŶĚ^ƵƉƉůǇŚĂŝŶDĂŶĂŐĞŵĞŶƚWƌŽǀŝĚĞƌŽŶƚŚĞtĞƐƚŽĂƐƚ͘tŝƐĂ
ĚĞďƚŽƌŝŶĂƉĞŶĚŝŶŐŚĂƉƚĞƌϭϭďĂŶŬƌƵƉƚĐǇĐĂƐĞƚŚĂƚtĐŽŵŵĞŶĐĞĚǁŝƚŚƚŚĞĨŝůŝŶŐŽĨĂǀŽůƵŶƚĂƌǇƉĞƚŝƚŝŽŶƵŶĚĞƌ
ŚĂƉƚĞƌϭϭŽĨƚŚĞĂŶŬƌƵƉƚĐǇŽĚĞŽŶƵŐƵƐƚϯϬ͕ϮϬϭϵďĞĨŽƌĞƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐĂŶŬƌƵƉƚĐǇŽƵƌƚĨŽƌƚŚĞĞŶƚƌĂů
ŝƐƚƌŝĐƚŽĨĂůŝĨŽƌŶŝĂ;>ŽƐŶŐĞůĞƐŝǀŝƐŝŽŶͿʹĂƐĞEŽ͗͘Ϯ͗ϭϵͲďŬͲϮϬϯϯϮͲ͘dŚĞĂŶŬƌƵƉƚĐǇŽƵƌƚŚĂƐƐĞƚĂŶĂƵĐƚŝŽŶƐĂůĞ
ƚŽďĞŚĞůĚďĞĨŽƌĞƚŚĞĂŶŬƌƵƉƚĐǇŽƵƌƚŽŶEŽǀĞŵďĞƌϮϬ͕ϮϬϭϵǁŝƚŚƌĞƐƉĞĐƚƚŽĂƐĂůĞŽĨƐƵďƐƚĂŶƚŝĂůůǇĂůůŽĨƚŚĞĞďƚŽƌ͛Ɛ
ĂƐƐĞƚƐ͘dŚĞĂŶŬƌƵƉƚĐǇŽƵƌƚŚĂƐĂůƐŽĂƉƉƌŽǀĞĚǀĂƌŝŽƵƐƉƌŽĐĞĚƵƌĞƐĨŽƌŚŽǁĂƉƌŽƐƉĞĐƚŝǀĞďƵǇĞƌƋƵĂůŝĨŝĞƐƚŽƉĂƌƚŝĐŝƉĂƚĞ
ŝŶƚŚĞĂƵĐƚŝŽŶƐĂůĞĂŶĚƚŚĞŵĂŶŶĞƌŝŶǁŚŝĐŚƚŚĞĂƵĐƚŝŽŶƐĂůĞǁŝůůƉƌŽĐĞĞĚ͘

tŚĂƐƌĞƚĂŝŶĞĚ^ŚĞƌǁŽŽĚWĂƌƚŶĞƌƐ͕/ŶĐ͘ƚŽƐĞƌǀĞĂƐƚŚĞĞďƚŽƌ͛ƐƐĂůĞƐĂŐĞŶƚŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚŝƐĂƵĐƚŝŽŶƐĂůĞ
ƉƌŽĐĞƐƐ͘/ŶĂŶƚŝĐŝƉĂƚŝŽŶŽĨǇŽƵƌŝŶƚĞƌĞƐƚ͕/ĂŵĂƚƚĂĐŚŝŶŐĂŶŽǀĞƌǀŝĞǁŽĨƚŚĞŽƉƉŽƌƚƵŶŝƚǇĂŶĚĂŶŽŶͲĚŝƐĐůŽƐƵƌĞĂŐƌĞĞŵĞŶƚ
;͞E͟Ϳ͘ĚĚŝƚŝŽŶĂůŝŶĨŽƌŵĂƚŝŽŶ͕ŝŶĐůƵĚŝŶŐĐĂůůƐǁŝƚŚŵĂŶĂŐĞŵĞŶƚ͕ǁŝůůďĞƉƌŽǀŝĚĞĚƵƉŽŶƌĞĐĞŝƉƚŽĨĂŶĞǆĞĐƵƚĞĚE͘/Ĩ
ƚŚĞƌĞŝƐƐŽŵĞŽŶĞĞůƐĞŝŶǇŽƵƌŽƌŐĂŶŝǌĂƚŝŽŶĨŽƌǁŚŽŵƚŚŝƐĞŵĂŝůǁŽƵůĚďĞŵŽƌĞĂƉƉƌŽƉƌŝĂƚĞ͕/ǁŽƵůĚĂƉƉƌĞĐŝĂƚĞǇŽƵƌ
ƉĂƐƐŝŶŐŝƚĂůŽŶŐ͘

WůĞĂƐĞŶŽƚĞƚŚĂƚƚŚŝƐǁŝůůďĞĂŶĞǆƉĞĚŝƚĞĚĂƐƐĞƚƐĂůĞƉƌŽĐĞƐƐǁŝƚŚĂďŝĚĚĞĂĚůŝŶĞŽĨEŽǀĞŵďĞƌϭϱ͕ϮϬϭϵ͘

/ůŽŽŬĨŽƌǁĂƌĚƚŽŚĞĂƌŝŶŐĨƌŽŵǇŽƵ͘

ZǇĂŶ




                                                                        5\DQ6PDOO
                                                                        5VPDOO#VKUZRRGFRP
                                                                         'LUHFW
                                                                         )D[
                                                                        ZZZVKUZRRGFRP

                                                                        6LOLFRQ9DOOH\_/RV$QJHOHV_
                                                                        1HZ<RUN


KE&/Ed/>/dzEKd/͗dŚŝƐĞͲŵĂŝůƚƌĂŶƐŵŝƐƐŝŽŶ͕ĂŶĚĂŶǇĚŽĐƵŵĞŶƚƐ͕ĨŝůĞƐŽƌƉƌĞǀŝŽƵƐĞͲŵĂŝůŵĞƐƐĂŐĞƐĂƚƚĂĐŚĞĚƚŽŝƚ͕ŵĂǇĐŽŶƚĂŝŶĐŽŶĨŝĚĞŶƚŝĂůŝŶĨŽƌŵĂƚŝŽŶƚŚĂƚ
ŝƐ ůĞŐĂůůǇ ƉƌŝǀŝůĞŐĞĚ͘ /Ĩ ǇŽƵ ĂƌĞ ŶŽƚ ƚŚĞ ŝŶƚĞŶĚĞĚ ƌĞĐŝƉŝĞŶƚ͕ Žƌ Ă ƉĞƌƐŽŶ ƌĞƐƉŽŶƐŝďůĞ ĨŽƌ ĚĞůŝǀĞƌŝŶŐ ŝƚ ƚŽ ƚŚĞ ŝŶƚĞŶĚĞĚ ƌĞĐŝƉŝĞŶƚ͕ ǇŽƵ ĂƌĞ ŚĞƌĞďǇ ŶŽƚŝĨŝĞĚ ƚŚĂƚ ĂŶǇ
ĚŝƐĐůŽƐƵƌĞ͕ ĐŽƉǇŝŶŐ͕ ĚŝƐƚƌŝďƵƚŝŽŶ Žƌ ƵƐĞ ŽĨ ĂŶǇ ŽĨ ƚŚĞ ŝŶĨŽƌŵĂƚŝŽŶ ĐŽŶƚĂŝŶĞĚ ŝŶ Žƌ ĂƚƚĂĐŚĞĚ ƚŽ ƚŚŝƐ ŵĞƐƐĂŐĞ ŝƐ ^dZ/d>z WZK,//d͘ /Ĩ ǇŽƵ ŚĂǀĞ ƌĞĐĞŝǀĞĚ ƚŚŝƐ
ƚƌĂŶƐŵŝƐƐŝŽŶŝŶĞƌƌŽƌ͕ƉůĞĂƐĞŝŵŵĞĚŝĂƚĞůǇŶŽƚŝĨǇƵƐďǇƌĞƉůǇĞͲŵĂŝůĂƚŝŶĨŽΛƐŚƌǁŽŽĚ͘ĐŽŵŽƌďǇƚĞůĞƉŚŽŶĞĂƚ;ϲϱϬͿϰϱϰ͘ϴϬϯϬ͕ĂŶĚĚĞƐƚƌŽǇƚŚĞŽƌŝŐŝŶĂůƚƌĂŶƐŵŝƐƐŝŽŶ
ĂŶĚŝƚƐĂƚƚĂĐŚŵĞŶƚƐǁŝƚŚŽƵƚƌĞĂĚŝŶŐƚŚĞŵŽƌƐĂǀŝŶŐƚŚĞŵƚŽĚŝƐŬ͘dŚĂŶŬǇŽƵ͘
/Z^/Zh>ZϮϯϬ/^>K^hZ͗dŽĐŽŵƉůǇǁŝƚŚƌĞƋƵŝƌĞŵĞŶƚƐŝŵƉŽƐĞĚďǇƌĞĐĞŶƚůǇŝƐƐƵĞĚƚƌĞĂƐƵƌǇƌĞŐƵůĂƚŝŽŶƐ͕ǁĞŝŶĨŽƌŵǇŽƵƚŚĂƚĂŶǇh͘^͘ƚĂǆĂĚǀŝĐĞĐŽŶƚĂŝŶĞĚŝŶ
ƚŚŝƐĐŽŵŵƵŶŝĐĂƚŝŽŶ;ŝŶĐůƵĚŝŶŐĂŶǇĂƚƚĂĐŚŵĞŶƚƐͿŝƐŶŽƚŝŶƚĞŶĚĞĚŽƌǁƌŝƚƚĞŶďǇƵƐ͕ĂŶĚĐĂŶŶŽƚďĞƵƐĞĚďǇǇŽƵ͕ĨŽƌƚŚĞƉƵƌƉŽƐĞŽĨ;ŝͿĂǀŽŝĚŝŶŐƉĞŶĂůƚŝĞƐƵŶĚĞƌƚŚĞ
/ŶƚĞƌŶĂůZĞǀĞŶƵĞŽĚĞŽƌ;ŝŝͿƉƌŽŵŽƚŝŶŐ͕ŵĂƌŬĞƚŝŶŐŽƌƌĞĐŽŵŵĞŶĚŝŶŐƚŽĂŶŽƚŚĞƌƉĞƌƐŽŶĂŶǇƚƌĂŶƐĂĐƚŝŽŶŽƌŵĂƚƚĞƌĂĚĚƌĞƐƐĞĚŚĞƌĞŝŶ͘




                                                                                               
        Case 2:19-bk-20332-BB                     Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                                      Desc
                                                   Main Document    Page 17 of 18




                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 10250
Constellation Boulevard, Suite 1700, Los Angeles, CA 90017.

 A true and correct copy of the foregoing document entitled DECLARATION OF ANDREW DE CAMARA IN
 SUPPORT OF DEBTOR’S MOTION FOR AN ORDER: (1) APPROVING SALE OF SUBSTANTIALLY ALL OF THE
 DEBTOR’S ASSETS FREE AND CLEAR OF ALL ENCUMBRANCES; (2) APPROVING OF THE DEBTOR’S
 ASSUMPTION AND ASSIGNMENT OF UNEXPIRED LEASES AND EXECUTORY CONTRACTS AND
 DETERMINING CURE AMOUNTS AND APPROVING OF THE DEBTOR’S REJECTION OF THOSE UNEXPIRED
 LEASES AND EXECUTORY CONTRACTS WHICH ARE NOT ASSUMED AND ASSIGNED; (3) WAIVING THE 14-
 DAY STAY PERIODS SET FORTH IN BANKRUPTCY RULES 6004(h) AND 6006(d); AND (4) GRANTING
 RELATED RELIEF will be served or was served (a) on the judge in chambers in the form and manner required by
 LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
       Ron Bender rb@lnbyb.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       David M Goodrich dgoodrich@wgllp.com, vrosales@wgllp.com;kadele@wgllp.com
       Deb Harris deb_harris@karney.net, deb.har3@outlook.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Jeffrey A Krieger jkrieger@ggfirm.com,
        kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
       Kenneth G Lau kenneth.g.lau@usdoj.gov
       Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
       Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
       Catherine Schlomann Robertson crobertson@pahl-mccay.com, mle@pahl-mccay.com
       Ariella T Simonds asimonds@ktbslaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Marcus Tompkins mtompkins@ygalaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On October 30, 2019, I will serve the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-20332-BB                     Doc 117 Filed 10/30/19 Entered 10/30/19 15:24:05                                      Desc
                                                   Main Document    Page 18 of 18



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 30, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

SERVED BY PERSONAL DELIVERY
The Hon. Sheri Bluebond
United States Bankruptcy Court
255 E. Temple Street, Suite 1534 / Courtroom 1539
Los Angeles, CA 90012

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 30, 2019               Lourdes Cruz                                                    /s/ Lourdes Cruz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
